COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-16-00111-CV


ELAINE WOOD                                                      APPELLANT

                                            V.

HSBC BANK USA, NATIONAL                                           APPELLEE
ASSOCIATION, AS TRUSTEE FOR
CERTIFICATEHOLDERS OF
DEUTSCHE ALT-A SECURITIES
MORTGAGE LOAN TRUST,
SERIES 2007-1 MORTGAGE PASS-
THROUGH CERTIFICATES
SERIES 2007-1

                                        ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2016-000896-1

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      On September 15, 2016, we notified appellant that her brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

      1
          See Tex. R. App. P. 47.4.
unless appellant or any party desiring to continue this appeal filed with the court

within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. We have not received any response.

      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

                                                    PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

DELIVERED: October 27, 2016




                                     2